IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00339-CV

            IN THE INTEREST OF W.D AND C.D., CHILDREN



                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. 95441CCL


                                     ORDER


      The Court has considered the motions filed by the Texas Department of Family

and Protective Services to exceed the word limit and to file a single combined brief

responding to the briefs from each of the two appellants. Both motions are granted.



                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motions granted
Order delivered and filed March 20, 2019
[CV06]